Case 6:19-cv-00373-MJJ-CBW Document 124 Filed 09/29/20 Page 1 of 2 PageID #: 2194




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

  JEREMY RAYE DESHOTEL ET AL                      CIVIL ACTION NO. 19-cv-373

  VERSUS                                          JUDGE JUNEAU

  CARDCASH EXCHANGE INC ET AL                     MAGISTRATE JUDGE
                                                  WHITEHURST


                                    JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including

  the written objections filed, and concurring with the findings of the Magistrate Judge

  under the applicable law;

        IT IS ORDERED that the Motion to Sever and Transfer Venue Pursuant to

  28.U.S.C. 1404(a) and Fed. R.Civ. P. 21 or alternatively, to Dismiss for Failure to

  State a Claim [Doc. 62] is GRANTED IN PART AND DENIED IN PART. IT IS

  ORDERED that the motion to sever and transfer Jeremy Deshotel’s claims is

  GRANTED, and Jeremy Deshotel’s claims are severed and transferred to the

  United States District Court for the District of New Jersey.

        IT IS FURTHER ORDERED that the Motion to Sever and Transfer

  Courtney Deshotel’s claims is DENIED, but the Motion to Dismiss Courtney

  Deshotel’s claims for Failure to State a Claim is GRANTED, and all of Courtney

  Deshotel’s claims against CardCash are DENIED AND DISMISSED WITH
Case 6:19-cv-00373-MJJ-CBW Document 124 Filed 09/29/20 Page 2 of 2 PageID #: 2195




  PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 29th day of

  September, 2020.



                                         ______________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
